Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 1 of 9 PageID 273




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

SHAMPOIRE ORANGE,

                   Plaintiff,

v.                                                Case No. 3:20-cv-842-J-39PDB

PAYTON A. PRESCOTT et al.,

                 Defendants.
______________________________

                                     ORDER

      This cause is before the Court on the following motions: Defendants

Kendrick, Kirkland, McKenzie, Prescott, Reed, and Warren’s motion to dismiss

(Doc. 23); Defendant Chapman’s motion to dismiss (Doc. 25); Plaintiff’s motion

to appoint counsel (Doc. 27); Plaintiff’s motion for leave to file an amended

complaint (Doc. 29); Plaintiff’s motion to compel documents (Doc. 30); and

Plaintiff’s motion to compel answers to interrogatories (Doc. 31).

      Despite the Court’s notice to Plaintiff (Doc. 7), Plaintiff has not included

a certificate of service in any of his filings. The Court could strike them for that

reason. However, in the interest of judicial efficiency and because Defendant

has responded substantively to one of Plaintiff’s motions (Doc. 32), the Court

will address them. The Court reminds Plaintiff of his obligation to comply with
Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 2 of 9 PageID 274




the Federal Rules of Civil Procedure, this Court’s Local Rules, 1 and Court

Orders. Future filings that do not comply with applicable rules and Court

Orders may be stricken.

                         Motion to Appoint Counsel

      Plaintiff moves for the appointment of counsel (Doc. 27) because he is

proceeding as a pauper, his imprisonment will limit his ability to litigate on

his own behalf, and the issues in this case will require significant research and

investigation. A plaintiff in a civil case has no constitutional right to counsel.

Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). The federal in forma

pauperis (IFP) statute provides, “The court may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). The

statute’s use of “may” connotes discretion. See Martin v. Franklin Capital

Corp., 546 U.S. 132, 136 (2005) (analyzing “may” in another context). The

statute’s use of “request” permits a court to ask but not compel a lawyer to

represent an indigent litigant for free. Mallard v. U.S. Dist. Court for S. Dist.

of Iowa, 490 U.S. 296, 307 (1989). The statute therefore codifies a court’s

discretionary authority to recruit a lawyer to represent an indigent litigant for




      1  Plaintiff should know that the Local Rules have been amended,
effective February 1, 2021. All litigants, even those proceeding pro se, are
expected to familiarize themselves and comply with the amended rules.
                                        2
Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 3 of 9 PageID 275




free; the statute “does not authorize the federal courts to make coercive

appointments of counsel.” Id. at 310.

      A court should exercise its discretion under the IFP statute “only in

exceptional circumstances.” Bass, 170 F.3d at 1320. Considerations may

include the type and complexity of the case, whether the plaintiff can

adequately investigate and present his case, and whether the case will require

skill in presenting evidence and in cross-examination. Ulmer v. Chancellor,

691 F.2d 209, 213 (5th Cir. 1982) (cited with approval in Smith v. Fla. Dep’t of

Corr., 713 F.3d 1059, 1065 n.11 (11th Cir. 2013)).

      This case does not appear more complex than most civil rights cases, and

the circumstances Plaintiff describes are unexceptional. Most prisoners are

untrained in the law and have limited resources available to them. Moreover,

Plaintiff has been able to investigate and present his case. Accordingly,

Plaintiff’s motion for appointment of counsel is due to be denied without

prejudice.

                              Motion to Amend

      Plaintiff moves to amend his complaint (Doc. 29) to add claims for failure

to intervene and failure to supervise against Defendant Warren and a claim

for deliberate indifference to serious medical needs against Defendant

Chapman. Defendants have not filed a response in opposition to the motion.



                                        3
Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 4 of 9 PageID 276




      A district court should freely grant a motion to amend a complaint. Fed.

R. Civ. P. 15(a)(2). Because Plaintiff sets forth the substance of the proposed

amendment, his motion is due to be granted. See Long v. Satz, 181 F.3d 1275,

1279 (11th Cir. 1999) (“A motion for leave to amend should either set forth the

substance of the proposed amendment or attach a copy of the proposed

amendment.”). Accordingly, Defendants’ motions to dismiss (Docs. 23, 25) will

be denied as moot.2

                                Discovery Motions3

      First, Plaintiff moves to compel Defendants Prescott, Kirkland, Roberts,

Kendrick, Warren, McKenzie, and Reed to produce documents (Doc. 30).

Plaintiff also seeks reimbursement of the expenses he incurred in filing this

motion. Defendants oppose the motion (Doc. 32; Def. Resp.). They assert

Plaintiff seeks documents that are in the possession, custody, or control of a

non-party, the Baker County Sheriff’s Office, and contend Plaintiff should seek


      2On December 10, 2020, the Court directed Plaintiff to show cause by
January 14, 2021, why his claims against Defendant Chapman should not be
dismissed for Plaintiff’s failure to respond to Defendant Chapman’s motion to
dismiss. See Order (Doc. 28). Plaintiff responded to the motion to dismiss (Doc.
33), but again did not include a certificate of service. Given the motion to
dismiss is moot, as noted, the Court will discharge the Order to Show Cause.

      3 In pro se-prisoner civil rights cases, the parties typically do not
exchange discovery until after all served defendants answer the complaint and
the Court sets a discovery period. In this case, however, Defendants have not
objected to discovery being premature and have, in fact, responded to Plaintiff’s
discovery requests and one of his discovery motions. See Docs. 31-1, 32.
                                       4
Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 5 of 9 PageID 277




the documents directly from the Sheriff’s Office through a subpoena or a public

records request.

      The Federal Rules of Civil Procedure provide as follows:

            Parties may obtain discovery regarding any
            nonprivileged matter that is relevant to any party’s
            claim or defense and proportional to the needs of the
            case, considering the importance of the issues at stake
            in the action, the amount in controversy, the parties’
            relative access to relevant information, the parties’
            resources, the importance of the discovery in resolving
            the issues, and whether the burden or expense of the
            proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). “Information within this scope of discovery need not be

admissible in evidence to be discoverable.” Id. A party may seek the production

of documents from another party that are relevant and in the responding

party’s “possession, custody, or control.” See Fed. R. Civ. P. 34(a)(1). “Control”

is defined broadly as “not only … possession, but as the legal right to obtain

the documents requested upon demand.” Searock v. Stripling, 736 F.2d 650,

653 (11th Cir. 1984).

      In responding to Plaintiff’s requests for the production of documents,

Defendants objected to requests numbers 1 through 6 (of 8) on the grounds that

the requests were not “limited to time and scope,” and they did not have

responsive documents in their possession, custody, or control.4 See Pl. Ex. at 3-


      4In response to the motion to compel, Defendants do not argue the
requests are not proportional to the needs of the case but instead assert they
                                        5
Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 6 of 9 PageID 278




4. Defendants did not object to relevancy. Id. In requests 1 through 6 (Doc. 30-

1; Pl. Ex.), Plaintiff generally seeks disclosure of documents related to “rules,

regulations, and policies” of the Baker County Jail governing the treatment of

inmates with disabilities and protocols for using force against inmates,

including the proper use of spit shields and the obligation to provide medical

care after use-of-force incidents; and records related to medical care he received

following the use-of-force incidents that are the basis of his complaint. See Pl.

Ex. at 3-4.

      As to the purported lack of possession, custody, or control of the

requested documents, defense counsel represents that Defendants Prescott,

Roberts, and Reed remain employed by the Baker County Sheriff’s Office. See

Def. Resp. at 1 n.1. Despite the continuing employment relationship, these

Defendants do not explain why they are unable to obtain the documents

Plaintiff seeks. Indeed, Defendants were able to obtain and disclose to Plaintiff

some documents that presumably were generated by and in possession of the

Sheriff’s Office: incident reports and pictures of items officers used to restrain

and regain control of Plaintiff on October 22, 2019. See Pl. Ex. 1 at 2-3.




do not have possession, custody, or control of the documents requested. Thus,
the Court will limit its analysis accordingly.

                                        6
Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 7 of 9 PageID 279




      Accordingly, the Court finds Plaintiff’s motion is due to be granted in

part as to Defendants Prescott, Roberts, and Reed, who must supplement their

responses to Plaintiff’s requests 1 through 6. However, Plaintiff is not entitled

to reasonable expenses incurred in filing his motion because he did not first

attempt “in good faith to obtain the disclosure or discovery without court

action.” See Fed. R. Civ. P. 37(a)(5)(A)(i).

      Second, Plaintiff moves the Court to order Defendants Prescott,

Kirkland, Roberts, Kendrick, Warren, McKenzie, and Reed to fully answer

interrogatories (Doc. 31). Defendants have not responded to this motion.

However, the Court finds the motion facially deficient and due to be denied

because Plaintiff does not explain in a memorandum of law why the relief he

seeks should be granted or why Defendants’ answers to certain interrogatories

were not proper or complete. See M.D. Fla. R. 3.01(a), 3.04(a). The Court directs

the parties to confer in good faith to resolve any outstanding discovery disputes

in accordance with their obligation under the Federal Rules of Civil Procedure

and the Court’s Local Rules. Any future discovery motions must include a

certification that the parties conferred in good faith or attempted to do so in

compliance with Rule 37(a)(1) and Local Rule 3.01(g).

      Accordingly, it is now

      ORDERED:



                                         7
Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 8 of 9 PageID 280




      1.    Defendants’ motions to dismiss (Docs. 23, 25) are DENIED as

moot.

      2.    Plaintiff’s motion for appointment of counsel (Doc. 27) is DENIED

without prejudice. If the circumstances of the case change, for instance, if

the case proceeds to trial, the Court may sua sponte reconsider Plaintiff’s

request.

      3.    Plaintiff’s motion for leave to file an amended complaint (Doc. 29)

is GRANTED. Plaintiff must submit an amended complaint by February 26,

2021. Plaintiff should know an amended complaint supersedes prior iterations

of the complaint “and becomes the operative pleading in the case.” See Lowery

v. Ala. Power Co., 483 F.3d 1184, 1219 (11th Cir. 2007). As such, Plaintiff

should include all the claims he intends to pursue and may not refer to or

incorporate by reference his original complaint or exhibits attached thereto.

      4.    Plaintiff’s motion to compel documents (Doc. 30) is GRANTED in

part and DENIED in part. The motion is GRANTED to the extent

Defendants Prescott, Roberts, and Reed must supplement their responses to

Plaintiff’s requests 1 through 6 by February 26, 2021. In all other respects,

the motion is DENIED.

      5.    Plaintiff’s motion to compel answers to interrogatories (Doc. 31) is

DENIED without prejudice.



                                       8
Case 3:20-cv-00842-BJD-PDB Document 34 Filed 01/28/21 Page 9 of 9 PageID 281




      6.    The Order to Show Cause (Doc. 28) is DISCHARGED.

      7.    The Clerk is directed to send Plaintiff a civil rights complaint

form. In completing the form, Plaintiff shall title it “Amended Complaint” and

put this case number on it.

      DONE AND ORDERED at Jacksonville, Florida, this 28th day of

January 2021.




Jax-6
c:
Counsel of Record




                                      9
